Civilian fay; reclassification rights. — -Plaintiffs, seven of whom were employed in the grade of GS 12, as Supervisory Air Traffic Control Specialists (Tower), and thirty of whom were employed in grade GS 11 as Air Traffic Control Specialists (Tower) at Port Columbus Airport, Columbus, Ohio, by the Federal Aviation Agency, sue to recover the difference in pay between their grades and the next higher grade, in *1305tbe case of each plaintiff, from July 1, 1964 to January 16, 1966, on which latter date all were reclassified to the next higher grade, or, in the alternative, from August 29, 1965, to January 16, 1966. On November 2, 1966, plaintiffs filed a motion for summary judgment claiming that under the Classification Standards of the Civil Service Commission pertaining to the positions held by plaintiffs, they were entitled to the reclassifications and pay increases since their tower handled more than 100,000 instrument operations during the required period and should have been classified as a Level III tower. On June 20,1967, the parties filed with the court a stipulation for settlement of this case, signed by counsel for the parties and based on negotiations. Under the stipulation for settlement the plaintiffs agreed to accept the sums set opposite their names below in full settlement of all claims in their petition and the defendant consented to the entry of judgments in such amounts. On June 23, 1967 the court ordered that judgments be entered for the plaintiffs as follows:
Plaintiff No. Name Amount
1 . William H. Bang. $403.64
2. ZackB. Beers. 271.15
3. George M. Bell. 299.05
4.. Joseph A. Blaney_ 333.67
5. Alex A. Boudreaux. 297.44
6... William H. Brandes_ 228.28
7. Baymond B. Catalano. 296.29
8. Bobert A. Curtis. 327.28
9. Herbert J. Cyr.. 302.87
10.. James W. Denning. 297.82
11. Donald D. Early. 408.13
12.. Jack L. Faulstitch_ 442.32
13. Thomas W. Feldman_ 282.23
14. Emory F. Fleener_ 269.46
15. Carlton E. Francis. 297.05
16. Patrick J. Gilday. 319.26
17..J_ John A. Gonce_ 321.20
18. William P. Grass. 249.83
19___ Donald E. Herold_ 299.23
20. Harry M. Hinkel. 286.33
21_ Joe Kane, Jr... 287.85
22_ Carl B. Kertis__ 289.29
23... Charles E. Kienitz. 326.20
24. Bussell H. Kilmer_ 321.02
25. Emanuel L. Lackner... 291.40
26. Herbert A. Macklin_ 325.48
27. Lowell J. Mick. 200.44
28. Pharo Osborn. 298.51
29. James F. Bausch. 418.79
30. Donald W. Bawlings.-. 308.12
31.. Bernard F. Bay, Jr_ 380.56
32. Lee W. Bice.. 282.97
33. Bonald H. Booker. 205.66
34... Thomas E. Bose, Jr_ 357.36
35. Dean B. Skidmore_ 321.84
36.. Arthur M. Smock. 306.35
37. Bobert S. Sweet. 203.75